Order entered June 20, 2019




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-19-00020-CV

                                 BRENDA KAPPOS, Appellant

                                                V.

                               DOUGLAS F. BAXTER, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-11757

                                            ORDER
       Before the Court is appellant’s June 17, 2019 request for clarification of this Court’s June

12, 2019 notice that her reply brief was untimely. Appellant notes the reply brief was due June

10, 2019. See TEX. R. APP. P. 4.1(a), 38.6(c). It was received June 12, 2019, but deposited in the

mail on the date it was due. Accordingly, she asserts the brief was timely. See id. 9.2(b).

       We agree and GRANT appellant’s request to the extent the reply brief is deemed to have

been timely filed. See id.


                                                      /s/    BILL WHITEHILL
                                                             JUSTICE